Exhibit 10.14.3

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934 as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

THIRD AMENDMENT TO THE

SUPPLY AND MANUFACTURING AGREEMENT

BETWEEN

TEIKOKU SEIYAKU CO., LTD./TEIKOKU PHARMA USA, INC.

AND

ENDO PHARMACEUTICALS INC.

Endo Pharmaceuticals Inc. (“Endo”), Teikoku Seiyaku Co., Ltd. (“Teikoku Japan”)
and its U.S. subsidiary, Teikoku Pharma USA, Inc. (the Teikoku parties
collectively referred to as “Teikoku”), enter into effective November 1, 2010,
the following Third Amendment (“Third Amendment”) to their Supply and
Manufacturing Agreement dated as of November 23, 1998 (“Supply and Manufacturing
Agreement”), and as amended as of April 24, 2007 (“First Amendment”), and as of
December 16, 2009 (“Second Amendment”).

Endo and Teikoku agree as follows:

1.    The following paragraph is to be inserted at the end of Section 2.4(a) of
the Supply and Manufacturing Agreement as amended by both the First Amendment
and the Second Amendment:

“Notwithstanding anything else in this Section 2.4(a), if Endo’s firm orders of
Product in calendar year 2011 exceed *** patches, Teikoku will provide Endo with
an additional *** patches at no cost during calendar year 2011; if Endo’s firm
orders of Product in calendar year 2012 exceed *** patches, Teikoku will provide
Endo with an additional *** patches at no cost during calendar year 2012; and if
Endo’s firm orders of Product in calendar year 2013 exceed *** patches, Teikoku
will provide Endo with an additional *** patches at no cost during calendar year
2013.”

2.    The parties agree to continue their discussions with respect to the other
amendments to the Supply and Manufacturing Agreement that are currently
contemplated.

 

1



--------------------------------------------------------------------------------

 

3.    All other terms and conditions of the Agreement as previously amended are
affirmed and remain in full force and effect.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives.

 

Teikoku Seiyaku Co., Ltd.     Endo Pharmaceuticals Inc. By:   /s/    Shosaku
Murayama     By:   /s/    Julie McHugh

Title: President & CEO

Date: November 1, 2010

   

Title: Chief Operating Officer

Date: October 29, 2010

Teikoku Pharma USA, Inc.       By:   /s/    Ichiro (Paul) Mori      

Title: COO & EVP

Date: November 1, 2010

   

 

2